Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2016

                                     No. 04-15-00807-CR

                                    Mark Allen WATSON,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-2380-CR-B
                         The Honorable William Old, Judge Presiding


                                        ORDER

         Appellant’s third motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due on September 19, 2016. No further extensions will be granted.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court